MILLER, Judge
(dissenting).
In deciding the issue of whether Des-vignes’ disclosure supports the count, the parties have centered their attention on the limitations involving the target structure reading as follows:
a target structure comprising a semi-conductive wafer, the wafer including adjacent one surface thereof an array of discrete rectifying barriers surrounded by regions free of rectifying barriers;
Therefore, the question is not, as the majority puts it, whether “an array of discrete rectifying barriers” can be read on an array of transistors as well as an array of diodes. Of course it can. But there is more to the count, and the per*741tinent question is whether “an array of discrete rectifying barriers surrounded by regions free of rectifying barriers” (which array is adjacent one surface of a semiconductive wafer) can be read on an array of transistors as well as an array of diodes. (Emphasis supplied.)
To answer this question, one must determine whether the limitation “surrounded by regions free of rectifying barriers” applies to the word “array” or to the words “discrete rectifying barriers.” If the latter, as appellants argue, then each discrete rectifying barrier must be surrounded by a region free of rectifying barriers. The limitation is clearly satisfied by a diode. It would be violated by a transistor, since one of the two discrete rectifying barriers in a transistor contained within a semicon-ductive wafer (which Desvignes discloses) must surround the other in a nested-type structure — otherwise the two barriers would, through the semiconduc-tive substrate, form a single barrier; and the structure would no longer be a transistor, as required by Desvignes. From the figure below taken from the record and prepared by Buck, with no objection from Desvignes appearing, it is clear that Desvignes uses the nested-type structure.



To interpret the limitation, “surrounded by regions free of rectifying barriers,” as applying to the word “array” causes difficulty with the word “regions.” Surrounding an array there would be a region free of rectifying barriers — -not regions. However, “regions” fits if the limitation is interpreted as applying to “discrete , rectifying barriers.” Surrounding each discrete rectifying barrier in an array of diodes would be a region free of rectifying barriers; and surrounding a multiple of such barriers would, of course, be regions free of rectifying barriers.
If there is doubt over whether the limitation applies to “array” rather than to “discrete rectifying barriers,” it would seem that Desvignes has not sustained his burden of proof. Gubelmann v. Gang, 408 F.2d 758, 56 CCPA 1013 (1969). At the very least, we have an ambiguity in the count which necessitates looking to the Buck patent. Smith v. Wehn, 318 F.2d 325, 50 CCPA 1544 (1963).
The majority opinion properly points out that Buck’s patent relates to improvements on the Reynolds patent. Some of these have to do with the insulating means limitation of the count which Desvignes appears to meet. However, as noted above, the issue of whether Desvignes has sustained his burden of proving that he meets the count centers on the limitations involving the target structure, some of which, at least, Buck appears to have taken from Reynolds. Thus, Buck’s specification refers to the Reynolds patent as using a scanning electron beam, with a target structure “having an array of isolated p-type regions on the target surface each of which forms a junction diode with the substrate.”
Describing his invention, Buck’s specification reads, in part, as follows:
A target surface of an n-type semiconductor contains an array of p-type regions which is repetitively scanned by an electron beam. The opposite side of the semiconductor is exposed to incoming light which induces current across the p-n junctions as de*742scribed before. As a result, different p-n diodes manifest varying degrees of discharge resulting in a fluctuating current in the semiconductor as the beam scans successive p-type regions recharging them to the full target voltage.
The difference between Buck’s p-n junction structure and Desvignes’ two p-n junction structure can be seen from the above figure illustrating the Desvignes device.
Throughout, Buck’s specification speaks of “diode,” “diodes,” “p-n diodes,” “diode array,” “target diode array,” “diode target array,” “diode junction,” “diode capacitance,” “target surface diodes,” and “regional rectifying diode array.”
Finally, it is to be noted that the record shows that the examiner allowed the Buck patent notwithstanding citation to the original Desvignes patent. See McCutchen v. Oliver, 367 F.2d 609, 616, 54 CCPA 756, 765 (1966).
Accordingly, I would hold that Des-vignes has not met his burden of proving that his disclosure supports the count and reverse the decision of the board.